Title: Editorial Note
From: 
To: 

[21 October 1761–3 November 1773] I. Washington’s Appointment as Guardian, 21 October 1761 II. Adjusted Account of the Estate of Daniel Parke Custis, April 1762 III. Guardian Accounts, 12 April 1762 Editorial Note GW’s guardian accounts span eleven years, from 1762 to 1773. The division and settlement of the estate of Daniel Parke Custis in 1761 created three separate estates: (1) Martha Washington’s, or the dower estate, consisting of a third of the personal property and a life interest in a third of the slaves and land; (2) John Parke Custis’s, a third of the personal property and title to all the slaves and land, subject only to his mother’s life interest; and (3) Martha Parke Custis’s, whose third

 consisted solely of interest-bearing financial assets. See Editorial Note, in Settlement of the Daniel Parke Custis Estate, 20 April 1759–5 Nov. 1761, in Papers, Colonial SeriesW. W. Abbot et al., eds. The Papers of George Washington, Colonial Series. 10 vols. Charlottesville, Va., 1983–95., 6:202–8. By right of marriage the dower estate came under GW’s management; by his appointment as guardian to his two stepchildren on 21 Oct. 1761, GW took full legal and financial responsibility for their estates under a bond of £20,000 (doc. I). Immediately following the settlement of the Custis estate late in 1761, GW set up accounts for the estates of both the Custis children. He kept their accounts in a two-volume quarto ledger, now preserved (though badly mutilated) at the Virginia Historical Society. Martha Parke Custis’s income proved simple to account for. GW opened ten “particular” accounts for the financial assets she inherited: one account with the London merchant, Robert Cary & Co., who collected the semiannual dividends on her Bank of England stock, and one each with the nine borrowers whose loans were assigned to her. These open-ended accounts permitted GW to post on one side the schedule of payments and, on the other, payments as they were received. John Parke Custis’s situation was more complicated. GW opened “particular” accounts for him with the three merchants, Cary, Hanbury, and Gildart, to whom his tobacco was consigned, but these included mainly sterling transactions (proceeds from tobacco sales and expenses for personal and plantation supplies). The greater part of his plantation costs were incurred locally, and he enjoyed substantial income from local crop sales. These transactions in Virginia currency were accounted for by Joseph Valentine in the “Steward’s Book,” which has been lost. Every year after GW reviewed the book, Valentine balanced his accounts for both estates and paid the profits to GW for credit to John Parke Custis’s and the dower estate. Only one of Valentine’s annual accounts with young Custis has survived, but successive guardian accounts show transfers by Valentine to him. As John Parke Custis’s sterling balances accumulated, GW put out his money in interest-bearing loans, 1764–73, opening “particular” accounts with borrowers as in Martha Parke Custis’s case. As guardian, GW was required to report annually to the General Court the profits of his wards’ estates (see 5 HeningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969. 450–51). Every year he superimposed a “general” account onto the various “particular” accounts in the quarto ledger. This was Martha Parke Custis’s annual account with “George Washington,” who owed her the interest he collected but to whom she was indebted for extraordinary expenses. By transposing the sides GW made this his annual account with “Martha Parke Custis” which he submitted to the General Court. The same procedure was followed for John Parke Custis. GW carefully

copied every court-approved account and all official endorsements into a folio ledger, now preserved at Washington and Lee University. This is the same account book into which he had copied the great array of documents used in settling the Custis estate (see Settlement of the Daniel Parke Custis Estate, 20 April 1759–5 Nov. 1761). Its value is enhanced by the loss of all the General Court records. GW submitted his first pair of guardian accounts in 1762, his last pair in 1773. From 1765 the court permitted him to report biannually. In all, he submitted eight accounts for each ward. The complete set of guardian accounts in the Washington and Lee manuscript will be printed, each in its proper chronological place. The first five pairs of these appear in this volume; they are dated 12 April 1762 (doc. III), 2 May 1763, 30 April 1764, 6 May 1765, and 11 April 1767. When the court-appointed commissioners approved the estate settlement on 5 Nov. 1761, they “settled the Ballances as due April last” (see doc. IV, in Settlement of the Daniel Parke Custis Estate, 20 April 1759–5 Nov. 1761). This created a six-month gap between settlement and reporting dates. With his first guardian account (doc. III) approved by the commissioners on 12 April 1762, GW closed this gap. Thereafter his fiscal year was April to April, and he consistently submitted his accounts to the spring session of the General Court. Subsequent to the settlement in 1761, Cary reported small disbursements in sterling, and Joseph Valentine small receipts in Virginia currency, which had to be accounted for. This occasioned the brief account headed “Adjusted Account of the Estate of Daniel Parke Custis” (doc. II). This is in effect a postsettlement adjustment which gives to each heir a credit of £3.8.9⅔ Virginia currency and a debit of £6.6.2 sterling.